This matter having been duly presented, it is ORDERED that BARRY J. BERAN
*442of CHERRY HILL, who was admitted to the bar of this State in 1981, and who was suspended from the practice of law for a period of three months, effective March 1, 2018, by Order of this Court filed January 31, 2018, be restored to the practice of law, effective immediately; and it is further
ORDERED that pursuant to the Court's Order filed January 31, 2018, BARRY J. BERAN shall submit monthly reconciliations of his attorney accounts to the Office of Attorney Ethics on a quarterly basis for a period of two years and until the further Order of the Court.